Citation Nr: 0326281	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a degenerated 
intervertebral disc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from August 1957 to December 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).

Pursuant to the veteran's request, in August 2002, a hearing 
was held at the RO before a local hearing officer; a 
transcript of the hearing is of record.  In a December 2002 
correspondence, the veteran indicated that he no longer 
wanted a hearing.

It is noted that the issue of entitlement to service 
connection for a degenerated intervertebral disc had been 
previously denied by the RO; as such, the Board is required 
to make an independent determination as to whether the 
evidence is new and material.


REMAND

In a March 1958 rating decision the issue of entitlement to 
service connection for a degenerated intervertebral disc was 
denied and the veteran was given notice of that decision in 
the same month, however the veteran did not file a timely 
appeal.  The reason for the denial was that a February 1957 
examination found normal range of motion of all joints and 
that the veteran walked on his toes and heels normally.  
There were no orthopedic physical findings, no precipitating 
cause for aggravation of preexisting condition in evidence, 
and that the disability was not incurred or aggravated in 
service.  

Additionally, in a November 1999 rating decision it was 
determined that new and material evidence to reopen the claim 
for degenerative intervertebral disc had not been submitted 
and the veteran was given notice of that decision in December 
1999; the veteran did not file a timely appeal.  The reason 
for the denial was that aggravation by service of the 
disability was not proven and the veteran was being treated 
for degenerative arthritis of several joints, not just his 
back, indicating the aging process rather than posttraumatic 
arthritic changes.  Additionally, the other condition for 
which the veteran was treated was either soft tissue 
inflammation or a prolonged episode of zoster without 
eruption, which was in no way associated with the veteran's 
prior active service.  There was no timely disagreement with 
this decision.  This is the last final denial on any basis.

At an August 2002 hearing at the RO the veteran reported that 
after a month in service his back started hurting due to 
carrying his pack.  He reported that he went to see the 
doctors and they gave him therapy.  He also reported that in 
service, he went out into the cold woods and when he awoke he 
could not straighten his back.  The veteran reported that his 
captain told him that he could not make it in service with 
his back and then asked if the veteran had previous trouble 
to which the veteran stated that he fell on his back two 
years prior to service.  He reported that, while at work, he 
fell at work off a little railing and a motor for an elevator 
that was on the floor hit his back, but that the injury prior 
to service was his lower back and he never had any trouble 
with thoracic spine until he went into service and it 
continued to hurt post service.

In this case, it is noted that the veteran at his August 2002 
hearing reported that he had been receiving Social Security 
Administration (SSA) disability benefits.  Therefore to fully 
develop the veteran's claim, the VA should obtain a copy of 
the Social Security Administration (SSA) decision granting 
benefits to the veteran and the medical records upon which it 
was based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled Am. Veterans, supra.

2.	The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must 
be associated with the claims folder.  
The veteran's assistance should be 
requested as needed in obtaining the 
records.

3.	The RO should reevaluate whether new 
and material evidence has been 
submitted to reopen the claims for 
entitlement to service connection for 
a degenerative intervertebral disc.  
The appropriate legal criteria should 
be used in discussing the new and 
material issue.  38 C.F.R. § 3.156(a) 
(2001).  All development in accordance 
with the new laws regarding the duty 
to assist should be provided.  

If new and material evidence is not 
found to have been presented, the 
veteran should be provided with a 
supplemental statement of the case, 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

In the event that new and material 
evidence is found to have been 
submitted to reopen the claim, then 
the RO should provide the veteran with 
an appropriate VA examination.  The 
examiner should provide the following 
medical opinion as to whether it is at 
least as likely as not that any 
current back pathology had its onset 
in or was otherwise etiologically 
related to service.  As part of this 
it should be noted whether it is at 
least as likely as not that a 
preexisting disability underwent an 
increase in severity beyond the 
natural progression of the disability.  
The RO should then adjudicate the 
merits of the veteran's reopened claim 
for service connection, based on all 
the evidence on file and all governing 
legal authority, including the VCAA 
and all pertinent case law.  If the 
benefits sought on appeal are not 
granted, the veteran should be 
provided with a supplemental statement 
of the case (SSOC), which should 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed 
for a response, before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




